Exhibit 10.3

Towers Watson & Co.

Amended and Restated 2009 Long Term Incentive Plan

(as amended and restated on February 22, 2013)

1. Purpose. The purpose of the Towers Watson & Co. 2009 Long Term Incentive Plan
is to further align the interests of eligible participants with those of the
Company’s shareholders by providing long-term incentive compensation
opportunities tied to the performance of the Company and its Common Stock. The
Plan is intended to advance the interests of the Company and its shareholders by
attracting, retaining and motivating key personnel upon whose judgment,
initiative and effort the successful conduct of the Company’s business is
largely dependent.

2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Performance Award or Stock Award granted
under the Plan.

“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant, as provided in Section 14.1 hereof.

“Base Price” means the base price per share of a Stock Appreciation Right, as
provided in Section 7.2 hereof.

“Board” means the Board of Directors of the Company.

“Cause” shall have the meaning set forth in Section 13.2(b) hereof.

“Change in Control” shall have the meaning set forth in Section 12.2 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.

“Common Stock” means the Company’s Class A common stock, par value $0.01 per
share.

“Company” means Jupiter Saturn Holding Company, a Delaware corporation (to be
renamed as “Towers Watson & Co.”).

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

“Disability” means a Participant being considered “disabled” within the meaning
of Section 409A(a)(2)(C) of the Code and the regulations thereunder, unless
otherwise provided in an Award Agreement.

“Dividend Equivalent Right” means a right to receive a payment based upon the
value of the regular cash dividend paid on a specified number of shares of
Common Stock, as set forth in Section 9.4 hereof.

“Eligible Person” means any person who is an employee, Non-Employee Director,
consultant or other personal service provider of the Company or any of its
Subsidiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date, unless otherwise defined in an Award Agreement, the last reported sale
price per share of the Common Stock on such date (or if such date is not a
trading day, then on the next preceding trading date), as reported on the New
York Stock Exchange or other principal exchange on which the Common Stock is
then listed, or if not so listed, “Fair Market Value” shall be such value as
determined by the Board in its discretion and, to the extent necessary, shall be
determined in a manner consistent with Section 409A of the Code and the
regulations thereunder.

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

“Non-Employee Director” means any member of the Board who is not an employee of
the Company.

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.



--------------------------------------------------------------------------------

“Performance Award” means an Award that is denominated by a cash amount to an
Eligible Person under Section 10 hereof and payable based upon the attainment of
pre-established business and/or individual Performance Goals.

“Performance Goals” shall have the meaning set forth in Section 10.2 hereof.

“Plan” means the Towers Watson & Co. 2009 Long Term Incentive Plan as set forth
herein, effective as provided in Section 15.1 hereof and as may be amended from
time to time.

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.

“Service” means a Participant’s employment with the Company or any Subsidiary, a
Participant’s service as a Non-Employee Director with the Company, or a
Participant’s service as a consultant or other personal service provider of the
Company or any of its Subsidiaries, as applicable.

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof that are issued free of transfer restrictions and
forfeiture conditions.

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the Base Price per share of the
right and the Fair Market Value of a share of Common Stock, at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.

3. Administration.

3.1 Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board who are appointed by the Board to
administer the Plan. To the extent deemed necessary by the Board, each Committee
member shall satisfy the requirements for (i) an “independent director” under
rules adopted by the New York Stock Exchange, (ii) a “nonemployee director” for
purposes of such Rule 16b-3 under the Exchange Act and (iii) an “outside
director” under Section 162(m) of the Code. No member of the Committee shall be
liable for any action or determination made in good faith by the Committee with
respect to the Plan or any Award thereunder.

3.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
the Eligible Persons to whom Awards shall be granted under the Plan,
(ii) prescribe the terms and conditions of all Awards, (iii) interpret the Plan
and terms of the Awards, (iv) adopt rules for the administration, interpretation
and application of the Plan as are consistent therewith, and interpret, amend or
revoke any such rules, (v) make all determinations with respect to a
Participant’s Service and the termination of such Service for purposes of any
award, and (vi) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Eligible Person who are
foreign nationals or employed outside of the United States. The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among Participants and Eligible Persons, whether or not
such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.

3.3 Delegation of Authority. The Committee, in its discretion, and on such terms
and conditions as it may provide, may delegate all or any part of its authority
and powers under the Plan to the Company’s chief executive officer or to a
committee of officers of the Company; provided, however, that no delegate will
have the authority to grant or amend Awards to executive officers of the
Company, nor, to grant or amend Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, to the extent
necessary for such qualification.



--------------------------------------------------------------------------------

4. Shares Subject to the Plan.

4.1 Number of Shares Reserved. Subject to adjustment as provided in Section 4.3
hereof, the total number of shares of Common Stock that are reserved for
issuance under the Plan shall be 12,500,000, provided that any Shares granted
under Options or Stock Appreciation Rights shall be counted against this limit
on a one-for-one basis and any Shares granted as Awards other than Options or
Stock Appreciation Rights shall be counted against this limit as 1.85 Shares for
every one (1) Share subject to such Award. The entire pool of shares of Common
Stock available under the Plan is available for the grant of Incentive Stock
Options. Any shares of Common Stock delivered under the Plan shall consist of
authorized and unissued shares, or treasury shares.

4.2 Share Replenishment. To the extent that an Award is canceled, expired,
forfeited, surrendered, settled in cash, or otherwise terminated without
delivery of the shares to the Participant, in whole or in part, the shares of
Common Stock retained by or returned to the Company will not be deemed to have
been delivered under the Plan, and will be available for future Awards under the
Plan. Shares that are (i) withheld from an Award or separately surrendered by
the Participant in payment of the exercise or purchase price or taxes relating
to such an Award or (ii) not issued or delivered as a result of the net
settlement of an outstanding Stock Option or Stock Appreciation Right shall be
deemed to constitute delivered shares and will not be available for future
Awards under the Plan.

4.3 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off, or other similar corporate
change, or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent it considers equitable to the Participants and
consistent with the terms of the Plan, cause an adjustment to be made to (i) the
maximum number and kind of shares of Common Stock provided in Sections 4.1, 6.1,
7.1, 8.1, 9.1 and 11.1 hereof, (ii) the number and kind of shares of Common
Stock, units, or other rights subject to then outstanding Awards, (iii) the
exercise or Base Price for each share or unit or other right subject to then
outstanding Awards, and (iv) any other terms of an Award that are affected by
the event. Notwithstanding the foregoing, (a) any such adjustments shall, to the
extent necessary, be made in a manner consistent with the requirements of
Section 409A of the Code, and (b) in the case of Incentive Stock Options, any
such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code.

5. Eligibility and Awards.

5.1 Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant under the Plan. The
Committee has the authority, in its discretion, to determine and designate from
time to time those Eligible Persons who are to be granted Awards, the types of
Awards to be granted, the number of shares of Common Stock or units subject to
Awards to be granted and the terms and conditions of such Awards consistent with
the terms of the Plan. In selecting Eligible Persons to be Participants, and in
determining the type and amount of Awards to be granted under the Plan, the
Committee shall consider any and all factors that it deems relevant or
appropriate.

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.
The terms of all Awards under the Plan will be specified by the Committee and
will be set forth in individual Award Agreements as described in Section 14.1
hereof.

6. Stock Options.

6.1 Grant of Stock Options. A Stock Option may be granted to any Eligible Person
selected by the Committee, except that an Incentive Stock Option may only be
granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated, in the discretion of the
Committee, as an Incentive Stock Option or as a Nonqualified Stock Option. The
maximum number of shares of Common Stock that may be subject to Stock Options
granted to any Participant during any calendar year shall be limited to
1,000,000 shares of Common Stock (subject to adjustment as provided in
Section 4.3 hereof). All Stock Options granted under the Plan are intended to
comply with the requirements for exemption under Section 409A of the Code.

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may, in its discretion, specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.

6.3 Vesting of Stock Options. The Committee shall, in its discretion, prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified Performance Goal (or
goals) or on such other terms and conditions as approved by the Committee in its
discretion. The Committee may accelerate the vesting or exercisability of any
Stock Option upon termination of Service under certain circumstances, as set
forth in the Award Agreement or otherwise. If the vesting requirements of a
Stock Option are not satisfied, the Award shall be forfeited.

6.4 Term of Stock Options. The Committee shall, in its discretion, prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten (10) years from the



--------------------------------------------------------------------------------

Date of Grant. The Stock Option of a Participant whose Service with the Company
or one of its Subsidiaries is terminated for any reason shall terminate on the
earlier of (A) the maximum term of the Stock Option or (B) unless otherwise
provided in an Award Agreement, and except for termination for Cause (as
described in Section 13.2 hereof), the date that is ninety (90) days following
termination of Service of the Participant.

6.5 Stock Option Exercise; Tax Withholding. Subject to such terms and conditions
as specified in an Award Agreement, a Stock Option may be exercised in whole or
in part at any time during the term thereof by notice in the form required by
the Company, together with payment of the aggregate exercise price therefor and
applicable withholding tax. Payment of the exercise price shall be made in the
manner set forth in the Award Agreement, and unless otherwise provided by the
Committee at the time of payment: (i) in cash or by cash equivalent acceptable
to the Committee, (ii) by payment in shares of Common Stock valued at the Fair
Market Value of such shares on the date of exercise, (iii) through an
open-market, broker-assisted sales transaction pursuant to which the Company is
promptly delivered the amount of proceeds necessary to satisfy the exercise
price, (iv) by a combination of the methods described above or (v) by such other
method as may be approved by the Committee and set forth in the Award Agreement.
In addition to and at the time of payment of the exercise price, the Participant
shall pay to the Company the full amount of any and all applicable income tax,
employment tax and other amounts required to be withheld in connection with such
exercise, payable under such of the methods described above for the payment of
the exercise price as may be approved by the Committee and set forth in the
Award Agreement.

6.6 Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 14.3 hereof or (ii) subject to prior approval by the Committee, in
the case of Nonqualified Stock Options only, for the transfer of all or part of
the Stock Option to a Participant’s “family member” (as defined for purposes of
the Form S-8 registration statement under the Securities Act of 1933), as may be
approved by the Committee, in its discretion, at the time of proposed transfer.
The transfer of a Nonqualified Stock Option may be subject to such terms and
conditions as the Committee may, in its discretion, impose from time to time.
Subsequent transfers of a Nonqualified Stock Option shall be prohibited.

6.7 Additional Rules for Incentive Stock Options.

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

(b) Annual Limits. No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of Common Stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the first time in any calendar year
under the Plan and any other stock option plans of the Company or any subsidiary
or parent corporation, would exceed $100,000, determined in accordance with
Section 422(d) of the Code. This limitation shall be applied by taking stock
options into account in the order in which granted.

(c) Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

(d) Other Terms and Conditions; Nontransferability. Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

(e) Disqualifying Dispositions. If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two years following the Date
of Grant or one year following the transfer of such shares to the Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Company may
reasonably require.

6.8 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, neither the Committee nor the Board shall reduce the exercise
price of a Stock Option previously granted under the Plan, or at any time when
the exercise price of a Stock Option previously granted under the Plan is above
the Fair Market Value of a share of Common Stock, cancel and re-grant or
exchange such outstanding Stock Option for either cash or a new Award with a
lower (or no) exercise price, or otherwise approve any modification to such a
Stock Option, that would be treated as a “repricing” under the then applicable
rules, regulations or listing requirements adopted by the New York Stock
Exchange or other principal exchange on which the Common Stock is then listed.



--------------------------------------------------------------------------------

7. Stock Appreciation Rights.

7.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted
to any Eligible Person selected by the Committee. Stock Appreciation Rights may
be granted on a basis that allows for the exercise of the right by the
Participant or that provides for the automatic payment of the right upon a
specified date or event. The maximum number of shares of Common Stock that may
be subject to Stock Appreciation Rights granted to any Participant during any
calendar year shall be limited to 1,000,000 shares of Common Stock (subject to
adjustment as provided in Section 4.3 hereof). Stock Appreciation Rights shall
be non-transferable, except as provided in Section 14.3 hereof. All Stock
Appreciation Rights granted under the Plan are intended to comply with the
requirements for exemption under Section 409A of the Code.

7.2 Base Price. The Base Price per share of a Stock Appreciation Right shall not
be less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant; provided, however, the Committee may, in its
discretion, specify a Base Price per share that is higher than the Fair Market
Value of a share of Common Stock on the Date of Grant.

7.3 Stand-Alone Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option. The Committee shall, in its
discretion, provide in an Award Agreement the time or times at which, or the
conditions upon which, a Stock Appreciation Right or portion thereof shall
become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Appreciation Right may be based on the continued
Service of a Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified Performance Goal (or
goals) or on such other terms and conditions as approved by the Committee in its
discretion. If the vesting requirements of a Stock Appreciation Right are not
satisfied, the Award shall be forfeited. The Committee may accelerate the
vesting or exercisability of any Stock Appreciation Right upon termination of
Service under certain circumstances as set forth in the Award Agreement or
otherwise. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee, provided that the maximum term of
a Stock Appreciation Right shall be ten (10) years from the Date of Grant.

7.4 Tandem Stock Option/Stock Appreciation Rights. A Stock Appreciation Right
may be granted in tandem with a Stock Option, either at the time of grant or at
any time thereafter during the term of the Stock Option. A tandem Stock
Option/Stock Appreciation Right will entitle the holder to elect, as to all or
any portion of the number of shares subject to the Award, to exercise either the
Stock Option or the Stock Appreciation Right, resulting in the reduction of the
corresponding number of shares subject to the right so exercised as well as the
tandem right not so exercised. A Stock Appreciation Right granted in tandem with
a Stock Option hereunder shall have a Base Price per share equal to the per
share exercise price of the Stock Option, will be vested and exercisable at the
same time or times that a related Stock Option is vested and exercisable, and
will expire no later than the time at which the related Stock Option expires.

7.5 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the Base Price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash, or in a combination of shares of
Common Stock and cash, subject to applicable tax withholding requirements.

7.6 Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, neither the Committee nor the Board shall reduce the Base Price of
a Stock Appreciation Right previously granted under the Plan, or at any time
when the Base Price of a Stock Appreciation Right previously granted under the
Plan is above the Fair Market Value of a share of Common Stock, cancel and
re-grant or exchange such outstanding Stock Appreciation Right for either cash
or a new Award with a lower (or no) Base Price, or otherwise approve any
modification to such Stock Appreciation Right that would be treated as a
“repricing” under the then applicable rules, regulations or listing requirements
adopted by the New York Stock Exchange or other principal exchange on which the
Common Stock is then listed.

8. Restricted Stock Awards.

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The maximum number of shares of
Common Stock that may be subject to Restricted Stock Awards granted to a
Participant during any one calendar year shall be limited to 500,000 shares of
Common Stock (subject to adjustment as provided in Section 4.3 hereof). The
Committee may require the payment by the Participant of a specified purchase
price in connection with any Restricted Stock Award.

8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified Performance Goal (or goals) designed
to meet the requirements for exemption under Section 162(m) of the Code or on
such other terms and conditions as approved by the Committee in its discretion.
The Committee may accelerate the vesting of a Restricted Stock Award upon
termination of Service under certain circumstances, as set forth in the Award
Agreement. If the vesting requirements of a Restricted Stock Award shall not be
satisfied, the Award shall be forfeited and the shares of Stock subject to the
Award shall be returned to the Company.



--------------------------------------------------------------------------------

8.3 Transfer Restrictions. Shares granted under any Restricted Stock Award may
not be transferred, assigned or subject to any encumbrance, pledge, or charge
until all applicable restrictions are removed or have expired, unless otherwise
allowed by the Committee. Failure to satisfy any applicable restrictions shall
result in the subject shares of the Restricted Stock Award being forfeited and
returned to the Company. The Committee may require in an Award Agreement that
certificates representing the shares granted under a Restricted Stock Award bear
a legend making appropriate reference to the restrictions imposed, and that
certificates representing the shares granted or sold under a Restricted Stock
Award will remain in the physical custody of an escrow holder until all
restrictions are removed or have expired.

8.4 Rights as Shareholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, unless otherwise determined by the
Committee, the Participant shall have all rights of a shareholder with respect
to the shares granted to the Participant under a Restricted Stock Award,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto. The Committee may provide in an
Award Agreement for the payment of dividends and distributions to the
Participant at such times as paid to shareholders generally or at the time or
times of vesting of the Restricted Stock Award. Any Common Stock received as a
stock dividend or distribution will be subject to the same restrictions as the
underlying Restricted Stock Award.

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

9. Restricted Stock Units.

9.1 Grant of Restricted Stock Units. A Restricted Stock Unit may be granted to
any Eligible Person selected by the Committee. The maximum number of units that
may be subject to Restricted Stock Units granted to a Participant during any one
calendar year shall be limited to 500,000 shares units (subject to adjustment as
provided in Section 4.3 hereof). The value of each Restricted Stock Unit is
equal to the Fair Market Value of one share of Common Stock on the applicable
date or time period of determination, as specified by the Committee. Restricted
Stock Units shall be subject to such restrictions and conditions as the
Committee shall determine. Restricted Stock Units shall be non-transferable,
except as provided in Section 14.3 hereof.

9.2 Vesting of Restricted Stock Units. On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to
Restricted Stock Units, which shall be set forth in the Award Agreement. The
requirements for vesting of a Restricted Stock Unit may be based on the
continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods), on the attainment of a specified Performance
Goal (or goals) designed to meet the requirements for exemption under
Section 162(m) of the Code or on such other terms and conditions as approved by
the Committee in its discretion. The Committee may accelerate the vesting of a
Restricted Stock Unit upon termination of Service under certain circumstances,
as set forth in the Award Agreement.

9.3 Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock, or in a combination thereof, subject to applicable tax withholding
requirements. Any cash payment of a Restricted Stock Unit shall be made based
upon the Fair Market Value of the Common Stock, determined on such date or over
such time period as determined by the Committee.

9.4 Dividend Equivalent Rights. Restricted Stock Units may be granted together
with a Dividend Equivalent Right with respect to the shares of Common Stock
subject to the Award, which may be accumulated and may be deemed reinvested in
additional Restricted Stock Units or may be accumulated in cash, as determined
by the Committee in its discretion, and will be paid at the time the underlying
Restricted Stock Unit is payable. Dividend Equivalent Rights shall be subject to
forfeiture under the same conditions as apply to the underlying Restricted Stock
Units.

9.5 No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Restricted Stock Unit until
such time as shares of Common Stock are delivered to the Participant pursuant to
the terms of the Award Agreement.

10. Performance Awards.

10.1 Grant of Performance Awards. A Performance Award may be granted to any
Eligible Person selected by the Committee. Payment amounts may be based on the
achievement of specified levels of performance with respect to a Performance
Goal (or goals), including, if applicable, specified threshold, target and
maximum performance levels. The requirements for vesting may also be based upon
the continued Service of the Participant with the Company or a Subsidiary or on
such other conditions as determined by the



--------------------------------------------------------------------------------

Committee and set forth in an Award Agreement. The maximum amount of cash
compensation that may be paid to a Participant during any one calendar year
under Performance Awards shall be $5 million. Performance Awards shall be
non-transferable, except as provided in Section 14.3 hereof. Each Performance
Award shall be evidenced by an Award Agreement that shall specify the
performance period, and such other terms and conditions as the Committee, in its
discretion, shall determine. The Committee may accelerate the vesting of a
Performance Award upon termination of Service under certain circumstances, as
set forth in the Award Agreement.

10.2 Performance Goals. For purposes of Performance Awards, as well as for any
other types of Awards under the Plan, the Committee may set performance goals
based upon the achievement of Company-wide, departmental, or individual goals,
or any other basis determined by the Committee in its discretion. For purposes
hereof, “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee, in its discretion, to be applicable to a Participant with
respect to an Award. As determined by the Committee, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: 1) net earnings; 2) earnings per
share; 3) dividend ratio; 4) net sales growth; 5) income or net income (before
taxes); 6) operating profit or net operating profit; 7) return measures
(including, but not limited to, return on assets, capital, equity or sales); 8)
cash flow (including, but not limited to, operating cash flow, cash from
operations and free cash flow); 9) earnings before or after taxes, interest,
depreciation and/or amortization; 10) share price (including, but not limited to
growth measures and total shareholder return); 11) expense targets; 12) customer
satisfaction; 13) market share; 14) economic value added; 15) the formation of
joint ventures or the completion of other corporate transactions; 16) market
capitalization; 17) debt leverage (debt to capital); 18) operating income or net
operating income; 19) operating margin or profit margin; 20) return on operating
revenue; 21) operating ratio; 22) integration and/or penetration of the market;
and/or 23) any combination of or a specified increase in any of the foregoing.
The Committee may adjust, change, or eliminate the Performance Goals or the
applicable performance period of the Award as it deems appropriate, in its
discretion. The foregoing performance measures may be determined on an absolute
basis or relative to internal goals or relative to levels attained in prior
years, or related to other companies or indices, or as ratios expressing
relationships between two or more performance measures.

10.3 Section 162(m) Performance Awards. For purposes of qualifying grants of
Performance Awards, as well as for any other types of Awards under the Plan, as
“performance-based compensation” under Section 162(m) of the Code, the
Committee, in its discretion, may determine that the performance objectives
applicable to Performance Awards shall be based on the achievement of one or
more Performance Goals. The Performance Goals shall be set by the Committee on
or before the latest date permissible to enable the Performance Units to qualify
as “performance-based compensation” under Section 162(m) of the Code. In
granting Performance Awards that are intended to qualify under Section 162(m) of
the Code, the Committee shall (i) interpret this Plan in a manner consistent
with Section 162(m) of the Code; (ii) have no discretion to adjust any
Performance Goal in any way that would adversely affect the treatment of the
Award under Section 162(m) of the Code; and (iii) certify that the Performance
Goals applicable to the Award are met before any payment with respect to such
Award. With respect to any Awards intended to comply with the requirements of
Section 162(m) of the Code, adjustments to Performance Goals pursuant to the
last sentence of Section 10.2 shall only be made to the extent consistent with
Section 162(m) of the Code, and the Compensation Committee may appropriately
adjust any evaluation of performance under a Performance Goal to exclude any of
the following events that occurs during a performance period, to the extent
consistent with Section 162(m) of the Code: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) mergers, acquisitions and divestitures, (v) accruals for
reorganization and restructuring programs and (vi) any extraordinary, unusual or
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Forms 10-K or 10-Q for the
applicable year. At the discretion of the Board, for purposes of compliance with
Section 162(m) of the Code, the Performance Goals shall be subject to
re-approval by the Company’s shareholders no later than the first shareholder
meeting that occurs in the year following the fifth (5th) anniversary of the
date on which the Plan first becomes effective.

10.4 Payment of Performance Awards. Payment of Performance Awards will generally
be made as soon as practicable after the expiration of the applicable
performance period, provided, however, that a deferred payment date may be
established by the Committee and set forth in the Award Agreement. Payment of
the Performance Awards may be made in cash or in shares of Common Stock, or in a
combination thereof, subject to applicable tax withholding requirements. Any
payment of a Performance Award in Common Stock shall be made based upon the Fair
Market Value thereof.

11. Stock Awards.

11.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past services, in
lieu of bonus or other cash compensation, as compensation for Non-Employee
Directors or for any other valid purpose as determined by the Committee. The
Committee shall determine the terms and conditions of such Awards, and such
Awards may be made without vesting requirements. In addition, the Committee may,
in connection with any Stock Award, require the payment of a specified purchase
price. The maximum number of shares of Common Stock that may be subject to Stock
Awards granted to a Participant during any one calendar year shall be limited to
500,000 shares (subject to adjustment as provided in Section 4.3 hereof).

11.2 Rights as Shareholder. Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of Common Stock
under a Stock Award the Participant shall have all rights of a shareholder with
respect to the shares of Common Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.



--------------------------------------------------------------------------------

12. Change in Control.

12.1 Effect of Change in Control. Unless otherwise determined by the Committee
(whether at the time an Award is granted or at any time thereafter), with
respect to any Award the vesting of which is subject to the attainment of
Performance Goals, upon a Change in Control, payout of cash or securities under
such Award shall be determined as if the Performance Goals were achieved at the
target level of performance, but vesting and (as applicable) payment of any such
Award shall remain subject to any requirements under the Award relating to the
Participant’s continued performance of Service (except that, if the
Participant’s Service is terminated without Cause upon or following the Change
in Control, full vesting and (as applicable) payment under such Award shall be
made within ten (10) days following such termination). Unless otherwise
determined by the Committee (whether at the time an Award is granted or at any
time thereafter), with respect to any other Award, the Award shall fully vest
(and, as applicable become fully exercisable or payable) immediately prior to
the Change in Control unless the Award is assumed by, or a reasonably equivalent
award is substituted for, the Award in connection with the Change in Control
(and, in the event of any such assumption or substitution, the assumed or
substituted award shall vest on the same conditions as the Award, provided that
if the Participant’s Service is terminated without Cause upon or within twelve
(12) months following the Change in Control, the assumed or substituted award
shall fully vest (and, as applicable, shall become payable within ten (10) days
following such termination).

12.2 Definition of Change in Control. For purposes of the Plan, unless otherwise
defined in an Award Agreement, “Change in Control” shall mean: (i) a change in
ownership of the Company under paragraph (a) below, or (ii) a change in
effective control of the Company under paragraph (b) below, or (iii) a change in
the ownership of a substantial portion of the assets of the Company under
paragraph (c) below.

(a) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in paragraph (d)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company. However, if any one person or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company (or to cause a change in the effective
control of the corporation (within the meaning of paragraph (b) below). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this section. This paragraph (a) applies only when there is a transfer of
stock of the Company and stock in the Company remains outstanding after the
transaction.

(b) Change in the Effective Control of the Company. A change in the effective
control of the Company shall occur on the date that either (i) any one person or
more than one person acting as a group (within the meaning of Sections 13(d) and
14(d) of the 1934 Act; provided, that in no event shall a person be deemed to be
acting as a group if such person would not otherwise be considered to be acting
as a group, within the meaning of paragraph (d) hereof), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company, provided, however, that an acquisition of Voting Stock directly from
the Company shall not constitute a change in effective control of the Company;
or (ii) a majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election.

(c) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in paragraph (d)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
event under this paragraph (c) when there is a transfer to an entity that is
controlled by the shareholders of the transferring corporation immediately after
the transfer. A transfer of assets by the Company is not treated as a change in
the ownership of such assets if the assets are transferred to (i) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (ii) an entity, 50 percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company, or (iv) an entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in paragraph (d). For purposes of this paragraph (c), a
person’s status is determined immediately after the transfer of the assets.



--------------------------------------------------------------------------------

(d) Persons Acting As a Group. For the purposes of paragraphs (a), (b), and (c),
persons will not be considered to be acting as a group solely because they
purchase or own assets or stock of the same corporation at the same time, or as
a result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets or stock, or similar business
transaction with the corporation. If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of assets or stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

(e) Each of the sub-paragraphs (a) through (d) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and any
Treasury regulations or other guidance issued thereunder.

13. Forfeiture Events.

13.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant’s rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for Cause,
violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.

13.2 Termination for Cause.

(a) General. Unless otherwise provided by the Committee and set forth in an
Award Agreement, if a Participant’s employment with the Company or any
Subsidiary shall be terminated for Cause, such Participant’s rights, payments
and benefits with respect to an Award shall be subject to cancellation,
forfeiture and/or recoupment. The Company shall have the power to determine
whether the Participant has been terminated for Cause and the date upon which
such termination for Cause occurs. Any such determination shall be final,
conclusive and binding upon the Participant. In addition, if the Company shall
reasonably determine that a Participant has committed or may have committed any
act which could constitute the basis for a termination of such Participant’s
employment for Cause, the Company may suspend the Participant’s rights to
exercise any option, receive any payment or vest in any right with respect to
any Award pending a determination by the Company of whether an act has been
committed which could constitute the basis for a termination for “Cause” as
provided in this Section 13.2.

(b) Definition of “Cause”. For purposes of the Plan, unless otherwise defined in
an Award Agreement, “Cause” means the Participant’s termination of Service due
to: (i) persistent neglect or negligence in the performance of the Participant’s
employment duties; (ii) persistent unexcused absenteeism, (iii) breach of the
Company’s Code of Business Conduct or related policies, (iv) conviction
(including pleas of guilty or no contest) for any act of fraud, misappropriation
or embezzlement, (v) any deliberate and material breach of fiduciary duty to the
Company or other conduct that leads to the material damage or prejudice of the
Company, or (vi) illegal use of controlled dangerous substances or use of
alcohol to such extent as to have a material adverse effect on the Participant’s
performance of his or her duties with respect to the Company.

14. General Provisions.

14.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock, units or other rights subject to the Award, the exercise price,
Base Price, or purchase price of the Award, the time or times at which an Award
will become vested, exercisable or payable and the term of the Award. The Award
Agreement may also set forth the effect on an Award of a Change in Control or a
termination of Service under certain circumstances. The Award Agreement shall be
subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and may also set forth other terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan. The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in the Plan as being applicable
to such type of Award (or to all Awards) or as are expressly set forth in the
Award Agreement. An Award Agreement may be in the form of an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee. The Committee need not require the execution of an
Award Agreement by a Participant, in which case, acceptance of the Award by the
Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions and limitations set forth in the Plan and the Award
Agreement as well as any administrative guidelines of the Company in effect from
time to time.

14.2 Determinations of Service. The Committee shall make all determinations
relating to the Service of a Participant with the Company or any Subsidiary in
connection with an Award, including with respect to the continuation, suspension
or termination of such Service. A Participant’s Service shall not be deemed
terminated if the Committee determines that (i) a transition of employment to
service with a partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which the Company or a Subsidiary is a party is
not considered a termination of Service, (ii) the Participant transfers between
service as an employee and service as a consultant or other personal service
provider (or vice versa), or (iii) the Participant transfers between service as
an



--------------------------------------------------------------------------------

employee and that of a Non-Employee Director (or vice versa). The Committee may
determine whether any corporate transaction, such as a sale or spin-off of a
division or subsidiary that employs a Participant, shall be deemed to result in
a termination of Service for purposes of any affected Awards, and the
Committee’s decision shall be final and binding.

14.3 No Assignment or Transfer; Beneficiaries. Except as provided in Section 6.6
hereof, Awards under the Plan shall not be assignable or transferable by the
Participant, and shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge. Notwithstanding the foregoing, in the event of
the death of a Participant while employed by the Company or any of its
Subsidiaries, except as otherwise provided by the Committee in an Award
Agreement, an outstanding Award may be exercised by or shall become payable to
the Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the a legatee or legatees of such Award under the participant’s
last will, or by such Participant’s executors, personal representatives or
distributees of such Award in accordance with the Participant’s will or the laws
of descent and distribution. The Committee may provide in the terms of an Award
Agreement or in any other manner prescribed by the Committee that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death.

14.4 Deferrals of Payment. The Committee may, in its discretion, permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award, provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

14.5 No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries, or interfere in any way with the right of the Company
or any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.

14.6 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine, in its discretion, the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates be held in escrow by the
Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions, or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.

14.7 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards hereunder comply with the requirements of Section 409A of
the Code and the Treasury Regulations and other guidance issued thereunder, and
that the Plan and all Award Agreements shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Award Agreement is determined by the
Committee to not comply with the applicable requirements of Section 409A of the
Code and the Treasury Regulations and other guidance issued thereunder, the
Committee shall have the authority to take such actions and to make such changes
to the Plan or an Award Agreement as the Committee deems necessary to comply
with such requirements, provided that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant.
Notwithstanding the foregoing or anything elsewhere in the Plan or an Award
Agreement to the contrary, if a Participant is a “specified employee” as defined
in Section 409A of the Code at the time of termination of Service with respect
to an Award, then solely to the extent necessary to avoid the imposition of any
additional tax under Section 409A of the Code, the commencement of any payments
or benefits under the Award shall be deferred until the date that is six months
following the Participant’s termination of Service (or such other period as
required to comply with Section 409A). In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

14.8 Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any



--------------------------------------------------------------------------------

blue sky or other securities laws applicable to such shares. The Committee may
also require the Participant to represent and warrant at the time of issuance or
transfer that the shares of Common Stock are being acquired only for investment
purposes and without any current intention to sell or distribute such shares.

14.9 Non-United States Participants and Jurisdictions. Notwithstanding any
provision in the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company operates or has employees, the Committee,
in its discretion, shall have the power and authority, to the extent not
inconsistent with the intent of the Plan, to (i) determine which Eligible
Persons who are foreign nationals or who are employed outside of the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of any Awards made to such Eligible Persons, and (iii) establish
subplans and modify exercise and payment procedures and other Award terms and
procedures to the extent such actions may be necessary or advisable to comply
with any tax, securities, regulatory or other laws of other jurisdictions with
respect to Awards that may be subject to such laws. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of the Plan, not inconsistent with the intent of the Plan, as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of the Plan as in effect for any other purpose.

14.10 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.

14.11 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid by the Participant on or prior to the payment or other event that results
in taxable income in respect of an Award. The Award Agreement may specify the
manner in which the withholding obligation shall be satisfied with respect to
the particular type of Award.

14.12 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Stock or cash amounts by the Company to discharge its obligations hereunder
shall not be deemed to create a trust or other funded arrangement. Except upon
the issuance of Common Stock pursuant to an Award, any rights of a Participant
under the Plan shall be those of a general unsecured creditor of the Company,
and neither a Participant nor the Participant’s permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the
Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

14.13 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

14.14 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant’s executor,
administrator and permitted transferees and beneficiaries.

14.15 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

14.16 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

15. Term; Amendment and Termination.

15.1 Term. The Plan has been adopted by the Board of the Company and shall
become effective immediately following the closing of the Agreement and Plan of
Merger among Watson Wyatt Worldwide, Inc., Towers, Perrin, Forster & Crosby,
Inc., Jupiter Saturn Holding Company, Jupiter Saturn Pennsylvania Inc., and
Jupiter Saturn Delaware Inc., dated as of June 26, 2009. The term of the Plan
will be ten (10) years from the date of adoption by the Board, subject to
Section 15.2 hereof.

15.2 Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan. Notwithstanding the
foregoing, no amendment, modification, suspension or termination of the Plan
shall adversely affect any Award theretofore granted without the consent of the
Participant or the permitted transferee of the Award. The Board may seek the
approval of any amendment, modification, suspension or termination by the
Company’s shareholders to the extent it deems necessary or advisable in its
discretion for purposes of compliance with Section 162(m) or Section 422 of the
Code, the listing requirements of



--------------------------------------------------------------------------------

the New York Stock Exchange, NASDAQ or other exchange or securities market or
for any other purpose. Notwithstanding the foregoing, the Board may not, without
the approval of the Company’s shareholders, substantively amend the prohibitions
on repricing contained in Sections 6.8 and 7.6 of the Plan in a manner that
would cause such prohibitions to become more permissive so as to allow the
repricing of Stock Options or Stock Appreciation Rights at a time when such an
award has an Exercise Price or Base Price that is above the Fair Market Value of
a share of Common Stock.